DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-15 are objected to because of the following informalities:  
In claim 1, lines 17-18, “determine whether at least one of an active material area, a depth of charge or a depth of discharge of an electrode of the battery, is changed” should be --determine whether at least one of an active material area, a depth of charge or a depth of discharge of an electrode of the battery[[,]] is changed-- to correct a grammatical error.
In claim 4, line 10, “the capacity of the inflection point” should be --the capacity at the inflection point-- to correct a grammatical error.
In claim 4, line 18, “the potential of the inflection point” should be --the potential at the inflection point-- to correct a grammatical error.
In claim 6, line 2, “each estimated electrode potentials” should be --each estimated electrode potential-- to correct a grammatical error.
In claim 7, line 6, “determine the mode” should be --determine that the mode-- correct a grammatical error.
In claim 15
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Specification
3.	The amendment filed 03/24/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “estimate each of an electrode potential and a capacity at the detected inflection point” in p. 5, line 1-2 (emphasis added). It is noted that each of the detected inflection point are determined based on mapping of estimated capacity and measured potential (see p. 4, lines 16-22). There is no disclosure as originally filed supporting estimating a capacity again at the inflection point indicated in the amendment. A similar issue is found in p. 9, lines 21-22.
Applicant is required to cancel the new matter in the reply to this Office Action.

4.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
In this case, the abstract is objected to for over 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

5.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Regarding claim 1, it recites “for each detected inflection point, estimate each of an electrode potential and a capacity at the detected inflection point” in lines 12-13 (emphasis added). However, this is not supported by the original disclosure. It appears that a capacity at the detected inflection point has been estimated in the estimating step recited in line 5-6. There is no teaching to estimate another capacity at each inflection point. In fact, the original specification indicates instead: “estimate an electrode potential of the plurality of inflection data based on the potential, capacity and number of the plurality of detected inflection data.” See “Technical Solution” section (emphasis added).

	Claim 15 is rejected similarly by analogy to claim 1. 

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). 

Notes
6.	Claims 1 and 15 distinguish over the closest prior art of record as discussed below.

	Matsubara et al. (US 20130314050 A1 cited in IDS) teaches a method of charge control for a secondary battery, involving generating an OCV-Capacity curve and calculating a degree of degradation of the secondary battery based on a difference between the inflection point and a precalculated initial inflection point and a difference between a voltage value at the inflection point and an initial voltage value at the precalculated initial inflection point.
Tsujiko et al. (US 20110012604 A1) teaches a secondary battery system, involving identifying characteristic points in the V-dV/dQ curve indicates a maximum point, a minimum point, or an inflection point; and determining that the secondary battery has been deteriorated when the difference value of the battery voltage V between the two specific characteristic points selected from a plurality of characteristic points appearing in the V-dV/dQ curve determined by the determining means is larger than a previously set reference difference value.
MURAKI et al. (US 20180090754 A1) teaches a secondary battery system with a positive electrode and a negative electrode, involving measuring the negative electrode potential by inserting a reference electrode into the battery for measuring the potential to the reference electrode while discharging and charging the battery.

claim 1, the closest prior art of record fails to teach the features: “for each estimated electrode potential, calculate a potential difference between the estimated electrode potential and a reference electrode potential; determine whether at least one of an active material area, a depth of charge or a depth of discharge of an electrode of the battery, is changed based on an increase or decrease pattern of the plurality of calculated potential differences,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Matsubara et al. only concerns about one inflection point and an Open Circuit Voltage (OCV) difference, different from claim 1 which involves a plurality of inflection points and a potential difference for each of the inflection points. Also, it does not teach or suggest determining a change in at least one of an active material area, a depth of charge or a depth of discharge of an electrode of the battery based on an increase/decrease pattern of a plurality of potential differences. Tsujiko et al. involves a plurality of inflection points but fails to teach or suggest calculating a potential difference between the estimated electrode potential and a reference electrode potential for each inflection points. Rather, it calculates a voltage difference between two inflection points. 
	Regarding claim 15, the closest prior art fails to teach the features: “for each estimated electrode potential, calculating a potential difference between the estimated electrode potential and a reference electrode potential; determine whether at least one of an active material area, a depth of charge or a depth of discharge of an electrode of the battery is changed based on an increase or decrease pattern of the plurality of calculated potential differences,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857